Citation Nr: 1025281	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  03-10 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including pulmonary tuberculosis, chronic obstructive pulmonary 
disease (COPD) and/or other lung disease due to asbestos 
exposure.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 
1973 to June 1975.

This appeal to the Board of Veterans' Appeals (Board) is from an 
April 2002 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In October 2008, the Board determined there was new and material 
evidence and, therefore, reopened the Veteran's claim for service 
connection for a respiratory disorder.  However, the Board also 
determined the claim needed to be further developed before being 
readjudicated on its underlying merits, including in terms of 
providing the Veteran additional notice required by the Veterans 
Claims Assistance Act (VCAA) since his claim is at least partly 
based on alleged exposure to asbestos, and having him undergo a 
VA compensation examination for a medical nexus opinion 
concerning the etiology of his current respiratory disability, 
but especially insofar as whether it is attributable to his 
military service and to exposure to asbestos during service in 
particular.  The remand to RO was via the Appeals Management 
Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The evidence of a positive tuberculin (TB) skin test in April 
1978, within three years of discharge from service, does not 
satisfy the presumption of in-service incurrence of the disease 
because the Veteran was never diagnosed with "acute" TB, and in 
any event the presumption is rebutted by affirmative evidence to 
the contrary, including a negative tine test and negative chest 
X-ray when separating from service in May 1975 and another 
intervening negative chest X-ray in June 1977.



2.  The Veteran has denied ever being exposed to asbestos during 
his military service or, for that matter, at any time during the 
many years since his discharge.

3.  There is a documented, several-year, history of chronic 
smoking - although the Veteran reportedly stopped in 2000 or 
thereabouts.

4.  The Veteran's currently diagnosed respiratory disorder, COPD, 
has not been etiologically linked directly to his military 
service, secondarily to a presumptively service-connected acute 
TB infection, or secondarily to asbestos exposure in service.

5.  A VA compensation examiner determined in March 2009, instead, 
on remand, that the Veteran's very severe obstructive airway 
disease most likely is secondary to his chronic smoking (tobacco 
use), noting also there is no evidence of 
asbestos-related disease nor of exposure.


CONCLUSION OF LAW

A respiratory disorder was not incurred in or aggravated by 
service, may not be presumptively linked to service, and is not 
proximately due to, the result of, or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist a 
claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court held that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a mandatory 
presumption of prejudice rather than assessing whether, based on 
the facts of each case, the error was outcome determinative.  
In Sanders, the Supreme Court rejected the lower Federal 
Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007)) that all VA notice errors are presumptively 
prejudicial, in part, because it was "complex, rigid, 
and mandatory."  Id., at 1704.  The Supreme Court rejected the 
Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether 
an error is harmless through the use of mandatory presumptions 
and rigid rules rather than case-specific application of 
judgment, based upon examination of the record."  Id., at 1704-
05.  Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a specific 
type of error is more likely to prejudice an appellant, the error 
must nonetheless be examined in the context of the facts of the 
particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2004, 
March 2006, November 2007, and December 2008.  These letters 
informed him of the evidence required to establish his 
entitlement to service connection - including to the extent his 
claim is predicated on the notion he was exposed to asbestos 
during service, and apprised him of his and VA's respective 
responsibilities in obtaining supporting evidence.  The March 
2006, November 2007, and December 2008 letters also complied with 
Dingess by apprising him of the downstream disability rating and 
effective date elements of his claim.

There is no statute specifically dealing with service connection 
for asbestos-related diseases, nor has the Secretary of VA 
promulgated any specific regulations.  In 1988, however, VA 
issued a circular on asbestos-related diseases providing 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular have 
since been included in VA Adjudication Procedure Manual, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, paragraph 9 (Jan. 7, 
2007) ("VA Manual").  The date of this amended material is 
December 13, 2005.  Also, an opinion by VA's Office of General 
Counsel (OGC) discussed the proper way of developing asbestos 
claims.  VAOPGCPREC 4-2000 (April 13, 2000).

VA must analyze the Veteran's claim for service connection for 
asbestos-related disease under these administrative protocols.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 
Vet. App. 428, 432 (1993).  The latency period for asbestos-
related diseases varies from 10 to 45 or more years between first 
exposure and development of disease. M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C.  An asbestos-related disease can 
develop from brief exposure to asbestos.  Id.

With asbestos-related claims, the Board must also determine 
whether the claim development procedures applicable to such 
claims have been followed.  Ashford v. Brown, 10 Vet. App. 120, 
124-125 (1997) (while holding that the Veteran's claim had been 
properly developed and adjudicated, the Court indicated the Board 
should have specifically referenced the DVB Circular and 
discussed the RO's compliance with the Circular's claim-
development procedures).  The RO must determine whether military 
records demonstrate evidence of asbestos exposure during service, 
develop whether there was pre-service and/or post-service 
occupational or other asbestos exposure, and determine whether 
there is a relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency and exposure information 
discussed above.  Manual, M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C.

This was precisely the reason the Board remanded the Veteran's 
claim in October 2008, to provided additional VCAA notice to 
comply with these development protocols.  And records show the 
AMC, which conducted the remand development in lieu of the RO, 
complied with these procedures for developing an asbestos-related 
claim.  Specifically, the AMC's Remand and Rating Development 
Team in Huntington, West Virginia, sent the Veteran a letter in 
December 2008 requesting details, including the nature of the 
disability he claims is related to asbestos exposure, the history 
of his exposure in service, and his history of employment after 
service to determine any potential additional exposure.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO and AMC obtained his service treatment 
records (STRs) and VA treatment records.  VA also obtained the 
private medical records he identified as relevant.  There is no 
indication of any outstanding records pertaining to his claim.  
Indeed, in response to the June 2009 SSOC, he expressly indicated 
that he had no other information or evidence to submit in support 
of his claim - that is, other than a January 2009 statement in 
support of claim (VA Form 21-4138) that he had submitted in 
response to the additional December 2008 VCAA notice he had 
received concerning claims for service connection for asbestos-
exposure-related disease, and a still additional statement and 
Community Hospital, Inc., in Birmingham, Alabama, Summary Sheet 
he submitted along with his June 2009 SSOC Notice Response.  So 
he asked the AMC's Remand and Rating Development Team to please 
return his case to the Board for further appellate consideration 
as soon as possible (meaning without waiting until expiration of 
the 30 days he had to respond to that SSOC).


The AMC's Remand and Rating Development Team substantially 
complied with the Board's October 2008 remand directives in 
further developing the claim by sending the Veteran the required 
information on asbestos-related claims and scheduling him for a 
VA compensation examination for a medical nexus opinion 
concerning the etiology of his current respiratory disability, 
but especially insofar as whether it is attributable to his 
military service and to exposure to asbestos during service in 
particular.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 
2008); Stegall v. West, 11 Vet. App. 268 (1998); and Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 
5103A(d); and 38 C.F.R. § 3.159(c)(4).  Hence, no further notice 
or assistance is required to fulfill VA's duty to assist the 
Veteran in the development of his claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).

II.	Whether the Veteran is Entitled to Service Connection for 
a Respiratory Disorder

The Veteran claims that he developed a chronic cough in service, 
that he was diagnosed with tuberculosis shortly after service, in 
April 1978, and that his currently diagnosed respiratory disorder 
(COPD) has either existed since service or is the result of a 
tuberculosis infection that he believes he contracted in service.  
His post-service medical records also include indications of 
asbestos-related lung disease.  Therefore, the Board will discuss 
whether his currently diagnosed respiratory disorder may be 
service connected under all potential theories of entitlement - 
direct service connection, presumptive service connection, and/or 
service connection secondary to asbestos exposure.  VA 
adjudicators are required to consider all potential bases of 
entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004); EF v. Derwinski, 1 Vet. App. 324, 326 (1991); and 
Jones v. Principi, 3 Vet. App. 396, 399 (1992).



A.	Direct Service Connection

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  For a showing of chronic disease in 
service, there must be a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

In general, service connection requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran's service treatment records (STRs) do not include any 
complaints, treatment or diagnosis of any chronic respiratory 
conditions.  The report of his military entrance examination in 
October 1973 indicates a negative chest X-ray and normal physical 
evaluation of his lungs and chest.  The only records of similar 
conditions are a November 1974 treatment record, which includes a 
complaint of pain in the right chest wall, and an April 1975 
record which includes a diagnosis of laryngitis.  A February 1975 
chest X-ray was negative, showing no abnormality.  Also, 
the report of the May 1975 separation examination indicates a 
negative tuberculin tine test and negative chest X-ray.  As the 
Veteran's STRs show no pertinent complaints, treatment or 
diagnosis of a chronic respiratory disorder, these records 
provide evidence against his claim on a theory of direct 
incurrence in service.  See Struck v. Brown, 9 Vet. App. 145 
(1996). 

The Veteran has reported having a chronic cough since service.  
His mother indicated the same and his wife noted shortness of 
breath since she met him in 1976.

A June 1977 VA chest X-ray, however, showed no significant 
abnormality.  And a contemporaneous July 1977 treatment record 
also indicates the Veteran's lungs were clear.

An April 1978 private treatment record from Dr. E.M.M. found the 
Veteran's chest was symmetrical with equal respiratory excursions 
bilaterally.  His lungs revealed multiple ronchi.  He had 
occasional wheezing in both lung fields.  He had clubbing of all 
fingers and toes.  He had a positive tuberculin skin test, but 
his sputnum was negative for acid fast bacilli.  A chest X-ray 
showed minimal apical pleural thickening bilaterally.  His lungs 
were otherwise clear and his heart normal in size.  According to 
the record (Summary Sheet) he recently submitted from 
Community Hospital in Birmingham, the provisional diagnosis at 
the time of his admission to that hospital in April 1978 was 
pulmonary disease.  Once discharged, he was treated with 
isoniazid (INH) for one year.

A September 1979 VA treatment record found the Veteran's lungs 
clear to percussion and auscultation.  A chest X-ray showed no 
active pathology.  His sputum was negative for acid fast bacilli.

The Veteran's current respiratory disorder, COPD, was diagnosed 
much more recently, in June 1990, some 17 years after his 
separation from military service.  This 17-year lapse between the 
conclusion of his military service and initial diagnosis of this 
condition is probative evidence against his claim that his COPD 
dates back to his military service, albeit recognizing there were 
suggestions of pulmonary disease of some sort as early as 1978, 3 
years after his discharge.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

Following the Board's October 2008 remand, a March 2009 VA 
examination confirmed this COPD diagnosis and indicated the 
Veteran has very severe airway obstruction.  But the VA examiner 
concluded the Veteran's COPD is most likely secondary to his 
chronic smoking (tobacco use).  It is well documented in the file 
that he has a several-year history of chronic smoking, although 
he reportedly stopped in 2000 or thereabouts.

As the Board pointed out when remanding this case in October 
2008, precedent opinions of VA's General Counsel have discussed 
the cause-and-effect relationship between chronic smoking and the 
eventual development of respiratory disorders such as COPD.  See 
VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 (May 13, 
1997).  Indeed, as the Board also explained, for claims, as here, 
filed on or after June 9, 1998, there is now an express 
prohibition against granting service connection for any 
disability resulting from injury or disease attributable to the 
use of tobacco products.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.

Since that VA examiner based her opinion on a thorough review of 
the record, and personal clinical evaluation of the Veteran, her 
opinion is compelling evidence against the claim for service 
connection.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly considered 
the material evidence seemingly supporting the Veteran's 
position).

Regarding the lay contentions of the Veteran, his mother, and 
wife that he has had a chronic cough since service and noticeable 
shortness of breath, they are competent to make this 
proclamation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2).

Their lay testimony, however, also must be credible to ultimately 
have probative value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).  And 
the competency and credibility of their lay testimony also must 
be weighed against the medical and other evidence in the file.

Even assuming for the sake of argument the Veteran has 
experienced a persistent cough and shortness of breath since 
service, as he, his mother and wife allege, the fact remains that 
the VA examiner has discounted the notion that these symptoms are 
attributable to or the result of the Veteran's military service.  
Rather, the VA examiner ascribed them to other factors - 
especially to the Veteran's history of chronic smoking as it 
specifically relates to his current diagnosis of COPD.  And COPD 
and the other respiratory disorders that have been diagnosed, 
including in years past, are not the type of conditions readily 
capable of lay diagnosis (like a broken arm, separated shoulder, 
varicose veins, etc.), much less the type receptive to probative 
lay comment on their etiology in terms of whether they are 
attributable to the Veteran's military service.

The medical evidence that the Veteran's lungs were clear to 
auscultation and his chest X-ray was negative in July 1977, two 
years after service, also weigh against these reports of a 
chronic respiratory disorder since service.  

Therefore, as the medical evidence is against a finding that the 
Veteran has had COPD or any other respiratory disorder 
chronically since service, and the medical evidence contradicts 
his and the other's lay testimony that his chronic cough and 
shortness of breath were symptoms of a chronic underlying 
respiratory disorder, the Board does not find a sufficient basis 
to grant service connection for a chronic respiratory disorder on 
a theory of direct incurrence in service.  The Board must analyze 
the probative value of evidence, account for the evidence that it 
finds to be persuasive or unpersuasive, and provide the reasons 
and bases for rejecting or accepting any material evidence.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.	Presumptive Service Connection for Acute Tuberculosis

Acute tuberculosis will be presumed to have been incurred in 
service if manifested to a compensable degree (of at least 10 
percent) within three years after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).

The Veteran has never received a diagnosis of "acute" 
tuberculosis to satisfy the requirements of this presumption.  As 
even the Veteran's representative acknowledges in the most recent 
April 2010 informal brief, the medical reports from 1978 (3 years 
after the Veteran's discharge from service) of a positive 
tuberculin skin test, negative sputum, and treatment solely with 
INH is consistent with "latent" tuberculosis.  Retrieved from 
http://www.cdc.gov/.  And based on the Veteran's descriptions of 
his treatment, a May 1992 VA examination concluded there was no 
history of active TB.

Additionally, there is affirmative evidence to the contrary to 
rebut this presumption.  Upon separation from service in 1975, 
the Veteran had a negative tuberculin skin test and a negative 
chest X-ray, in turn indicating he did not have acute or latent 
tuberculosis at the time of his discharge from service.  Another 
negative chest X-ray two years later, in June 1977, provides 
further evidence that he did not have an acute tuberculosis 
infection even then.  This evidence, especially in combination, 
is affirmative evidence against a diagnosis of acute tuberculosis 
during the first two years after he was discharged from the 
military.  Since he had negative tests results for tuberculosis 
through June 1977, it stands to reason that he mostly likely 
contracted tuberculosis after service.  And as the affirmative 
evidence establishes he contracted tuberculosis at some point 
after service, albeit undetermined exactly when, this evidence 
tends to rebut the presumption of in-service incurrence of the 
disease if diagnosed within three years post service.

Therefore, the only evidence the Veteran had tuberculosis from 
service up until his treatment in April 1978 is his and his 
mother's lay testimony that he had a chronic cough and his wife's 
assertion that she also noticed shortness of breath.  But their 
lay testimony is not competent to establish he had acute 
tuberculosis because they lack the necessary medical expertise to 
make this determination. See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 38 C.F.R. § 
3.159(a)(2) and Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Furthermore, even if the Veteran and these others were able to 
satisfy the presumption, he does not have a current disability 
related to an earlier acute tuberculosis infection.  Even if he 
was able to establish that he had acute tuberculosis within the 
three-year presumptive period following the conclusion of his 
service, there is no equally competent and credible evidence 
indicating he currently has tuberculosis or any residuals of a 
tuberculosis infection.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation 
only may be awarded to an applicant who has disability existing 
on the date of application, not for past disability).  See, too, 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has the disability at the time the 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted service 
connection even though the disability resolves prior to VA's 
adjudication of the claim).

Here, though, there is not any competent and credible evidence 
indicating the Veteran's current respiratory disability, COPD, is 
the result of tuberculosis or even a prior tuberculosis 
infection.

Service connection is permissible on this secondary basis for 
disability that is proximately due to or the result of a service-
connected condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has chronically - 
meaning permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); .

Here, though, there is no medical nexus opinion of record 
indicating there is any correlation between the Veteran's COPD 
and tuberculosis.  See Velez v. West, 11 Vet. App. 148, 158 
(1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like in Wallin, that competent medical nexus 
evidence is required to associate a secondary condition with a 
service-connected disability).

As the Veteran does not satisfy the requirements of the 
presumption, there is affirmative evidence to rebut the 
presumption, and there is no evidence to support a current 
residual or condition secondary to an earlier tuberculosis 
infection, the Board finds no basis to grant service connection 
for a respiratory disorder on a presumptive basis.

B.	Service Connection Secondary to Asbestos Exposure

As already mentioned, there is no specific statutory guidance 
with regard to asbestos-related claims, nor has the Secretary of 
VA promulgated any regulations in regard to such claims.  
However, the VA Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), 
provides information concerning claims for service connection for 
disabilities resulting from asbestos exposure. The date of this 
amended material is December 13, 2005.  The Court has held that 
VA must analyze an appellant's claim for service connection for 
asbestosis or asbestos-related disabilities under the appropriate 
administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 
(1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral 
of varied chemical composition and physical configuration, 
derived from serpentine and amphibole ore bodies.  M21-1MR, Part 
IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common 
materials that may contain asbestos are steam pipes for heating 
units and boilers, ceiling tiles, roofing shingles, wallboard, 
fire-proofing materials, and thermal insulation.  Id. at 
Subsection (a).  Some of the major occupations involving exposure 
to asbestos include mining, milling, shipyard work, 


insulation work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
(such as clutch facings and brake linings), and manufacture and 
installation of products such as roofing and flooring materials, 
asbestos cement sheet and pipe products, and military equipment.  
Id., at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny 
dust particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  Id., at Subsection (b).  Inhalation 
of asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers of 
the lung, bronchus, gastrointestinal tract, larynx, pharynx, and 
urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure 
to asbestos ranges from 10 to 45 or more years (between first 
exposure and the development of disease).  Id. at Subsection (d).  
The adjudication of a claim for service connection for a 
disability resulting from asbestos exposure should include a 
determination as to whether: (1) service records demonstrate the 
veteran was exposed to asbestos during service; (2) development 
has been accomplished sufficient to determine whether the veteran 
was exposed to asbestos either before or after service; and 
(3) a relationship exists between exposure to asbestos and the 
claimed disease in light of the latency and exposure factors. Id. 
at Subsection (h).

In this case, there is evidence of a nexus between the Veteran's 
currently diagnosed respiratory disorder and asbestos exposure.  
An April 1995 letter from Dr. E.M.M. indicates that he has 
treated the Veteran since the 1970s and that he believes 
the Veteran's COPD is from working in an asbestos-infested area.  

However, there is no record of any asbestos exposure in service.  
In fact, the Veteran has not indicated any personal or 
occupational exposure to asbestos either prior to, during, or 
since his military service.  He indicated that when he was 
hospitalized in Frankfurt, Germany, during service the hospital 
was being renovated, but that he was unaware of any significant 
asbestos dust in the hospital.

The March 2009 VA examination report noted the Veteran's one 
indication of possible asbestos exposure in the Frankfurt 
hospital, but also concludes that asbestos exposure is not a 
likely cause of his current severe airway obstruction because he 
did not give a history of significant asbestos exposure.  
Instead, as already explained, this VA examiner concluded the 
Veteran's COPD most likely is due to his chronic cigarette 
smoking (tobacco use), also reiterating there was no evidence of 
asbestos-related disease nor of exposure either during his 
military service or subsequently when he never worked.  As the 
March 2009 VA examination linked the Veteran's COPD to cigarette 
smoking rather than to asbestos exposure, this opinion provides 
evidence against service connection on the basis of asbestos 
exposure.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).

Therefore, as the Veteran (himself) does not report any apparent 
asbestos exposure and the only evidence supporting this claim - 
the April 1995 letter, is based on the erroneous presumption of 
his exposure to asbestos, the evidence fails to establish he has 
a respiratory disorder due to in-service asbestos exposure.  To 
be probative, a supporting opinion must have the proper factual 
foundation and predicate.  Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 177, 180 (1993).  An opinion 
does not where, as here, it is predicated on an erroneous 
premise; a medical opinion premised upon an unsubstantiated 
account is of no probative value.  Reonal v. Brown, 5 Vet. App. 
458, 460 (1993).

In conclusion, the Board finds that the balance of the medical 
and lay evidence is against a finding that the Veteran's 
currently diagnosed COPD is a direct result of service, is 
secondary to an acute tuberculosis infection, or is secondary to 
asbestos exposure.  Accordingly the appeal must be denied because 
the preponderance of the evidence is unfavorable, so no 
reasonable doubt to resolve to his benefit.  38 C.F.R. § 3.102.




ORDER

The claim for service connection for a respiratory disorder is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


